DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Statutory Basis of the 35 U.S.C. § 101 Rejections
01.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. § 101 Rejections of the Claims -- Double Patenting 
02.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
03.	Claims 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims of U.S. Pat. No. 10971583 to inventors Yu et al. [hereinafter "Yu"].
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Yu anticipate claims of this application. For example, claim 1 of Yu recites the features recited in claim 9 of this application. 
Specifically, Claim 1 of Yu recites: 
An integrated circuit (IC), comprising: a plurality of spaced first and second active regions in a substrate; a first gate extending over the first active region; a second gate extending over the second active region; and a gate cut isolation separating the first gate from the second gate, the gate cut isolation including: a gate cut isolation opening extending into an interlayer dielectric layer, the gate cut isolation opening between the first gate and the second gate, a liner extending along a bottom portion and sidewalls of the opening, and a sealing layer over the gate cut isolation opening, the sealing layer closing an upper end of the opening, creating an air gap in the opening, wherein the sealing layer extends into the gate cut isolation opening and through a surface of the interlayer dielectric layer,
While, claim 1 of this application recites: 
A gate cut isolation, the gate cut isolation comprising: a gate cut isolation opening extending into an interlayer dielectric layer; a liner covering sidewalls and a bottom portion of the gate cut isolation opening between the ends of two gate conductors, wherein the gate cut isolation is between each end of each of the two gate conductors; and a sealing layer over the gate cut isolation opening, the sealing layer closing an upper end of the opening, creating an air gap in the opening, wherein the sealing layer extends into the gate cut isolation opening and below a top surface of the interlayer dielectric layer.
Accordingly, claims 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as anticipated by claims of Yu. 
Applicants may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An amended (or new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. § 112(a) stating: "The specification shall contain a written description of the invention." An amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
Allowed Claims
04.	Claims 1-8 are allowable.
Examiner's Statement of Reasons for Allowance
05.	The following is Examiner’s Statement of Reasons for Allowance.
Independent process claims 1-8 are allowable because the prior art of record does not describe: 
With respect to independent process claim 1: 
A method, comprising: forming an opening in a dummy gate that extends over a plurality of spaced active regions, the opening positioned between and spaced from a pair of the active regions; filling the opening with a fill material; removing the dummy gate, leaving the fill material; forming a metal gate to each side of the fill material by forming a work function metal and a metal gate material in a space vacated by the dummy gate; removing the fill material from the gate, forming a preliminary gate cut opening; depositing a liner in the preliminary gate cut opening, creating a gate cut isolation opening; and depositing a sealing layer, closing an upper end of the gate cut isolation opening and forming a gate cut isolation including an air gap, 
as the underlined limitations are specifically performed and as they are interrelated with each other. 
Although various prior art references (see, e.g., Kim-4129) disclose several of the above identified limitations in process claims 1-8, these references neither anticipate nor render obvious all of the identified limitations of each claim as they are specifically performed and as they are interrelated with each other. 
CONCLUSION
06.	A shortened statutory period for Response to this Office Action expires THREE MONTHS from the mailing date of this Office Action. This time period is extendible under 37 CFR 1.136(a). The maximum period for Response, however, is SIX MONTHS from the mailing date of this Office Action. 
To address a concern about this, or an earlier, communication on this application, Primary Examiner Sayadian is reachable at +1-571-272-7779 (M-F, 07:30 – 16:00, US EDT/EST, whichever time zone is in effect at time of call) or through Mr. Sayadian's e-mail address, hrayr.sayadian@uspto.gov. Examiner Sayadian will respond no later than the next business day to calls made (or e-mails sent) no later than 16:00 US EDT/EST , whichever time zone is in effect at the time of Applicants' initiated communication.
If attempts to reach Mr. Sayadian are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814